UNPUBLISHED ORDER
                               Not to be cited per Circuit Rule 53



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted March 9, 2006*
                                     Decided June 19, 2006

                                                Before

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. ILANA DIAMOND ROVNER, Circuit Judge

                          Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3696

SEBRON FLOYD,                                            Appeal from the United States District
    Plaintiff-Appellant,                                 Court for the Northern District of Illinois,
                                                         Eastern Division
        v.
                                                         No. 05 C 4035
FRAN ADEN, et al.,
    Defendants-Appellees.                                Harry D. Leinenweber,
                                                         Judge.


                                              ORDER

       Sebron Floyd filed suit under 42 U.S.C. § 1983 against a variety of
administrators and a doctor at the facility where he is confined, asserting that they
violated his Eighth Amendment rights against cruel and unusual punishment
through their inadequate treatment of his ankle injury. The district court
determined that he had not alleged facts showing that the defendants were


*
  On January 23, 2006, this court granted the appellees' motion for an order of noninvolvement due
to lack of service of process in the district court. After an examination of the appellant's brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant's brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-3696                                                                    Page 2

deliberately indifferent to his medical needs, and dismissed the suit. Because
Floyd’s pleadings were sufficient to state a claim, we vacate and remand for further
proceedings.
        The following facts are taken from Floyd’s complaint, and we take them to be
accurate. See Barnes v. Briley, 420 F.3d 673, 677 (7th Cir. 2005). On March 18,
2005, Floyd, a detainee in the Illinois Department of Human Services’ facility for
sexually violent persons in Joliet, Illinois, was playing basketball in the yard when
he injured his ankle. Floyd was taken to the facility’s health care unit, where a
doctor briefly examined him, prescribed over-the-counter painkillers, and gave him
a set of crutches before discharging him back to his cell. An x-ray taken the next
day showed no fractures. Despite what Floyd characterized as a lack of
improvement, he was again discharged back to his unit. Floyd next saw the
facility’s doctor on or around May 13 “because there had been no improvement.” He
asked for an MRI “to make sure there was nothing wrong with the tendons or
ligaments,” but the doctor refused. A week later Floyd’s ankle was still swollen and
tender, so he returned to the health care unit. He again asked for an MRI, and the
doctor again refused. Throughout this period Floyd had been submitting formal
grievances to the facility’s director regarding his medical treatment; he also
asserted that he had obtained a court order directing the facility to have him
“checked out and treated by an outside doctor.” On June 22 he received an MRI,
which revealed that he had suffered “medial and lateral collateral ligament sprains
of the ankle” as well as an “extensive bone contusion,” “localized bone edema,” and
various other injuries.
       Floyd filed suit under § 1983 against a variety of facility administrators and
“Dr. Joe,” presumably the facility physician who examined Floyd after his accident
and initially refused to schedule an MRI. (Floyd refers to a Dr. “Jovita Anyonwu” in
his brief on appeal; we assume this is the “Dr. Joe” of his complaint.) The district
court ruled that none of the defendants were involved with Floyd’s health care other
than the doctor, and accordingly dismissed Floyd’s claims against defendants
Timothy Budz, the facility director, “Mr. Freeman,” a “program administrator” at
the facility, Carol Vance, the facility’s health care administrator, and Fran Aden, a
grievance examiner at the facility. As to the remaining claims against the doctor,
the court held that Floyd failed to allege “facts evidencing a deliberate indifference
to serious medical needs.” The district court therefore dismissed the claims against
the doctor pursuant to 28 U.S.C. § 1915(e)(2) for “failure to state a claim upon which
relief may be granted.”
       This court reviews a dismissal for failure to state a claim under § 1915(e)(2)
de novo, accepts the facts alleged in the complaint as true, and draws all inferences
in the appellant’s favor. See DeWalt v. Carter, 224 F.3d 607, 611-12 (7th Cir. 2000).
The district court here held that Floyd’s complaint did not assert that any medical
personnel made any decision that was “such a substantial departure from accepted
No. 05-3696                                                                    Page 3

professional judgment, practice, or standards as to demonstrate that the person
responsible did not base the decision on such a judgment,” and that he had thus
failed to state a claim upon which relief could be granted. But “a plaintiff need not
plead particular legal theories or particular facts in order to state a claim” for the
purposes of § 1915(e)(2). DeWalt, 224 F.3d at 612. Under notice pleading
standards, Floyd was required only to specify “the bare minimum facts necessary to
put the defendant[s] on notice of the claim so that [they] can file an answer.” Higgs
v. Carver, 286 F.3d 437, 439 (7th Cir. 2002). Floyd alleged in his complaint that the
facility’s medical personnel refused to send him for an MRI even though his
condition failed to improve. We can hypothesize a set of facts consistent with this
allegation that would state a claim for deliberate indifference and therefore be
actionable under § 1983. See Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir.
2006). The district court dismissed Floyd’s complaint prematurely.
      Accordingly, we VACATE the dismissal of Floyd’s claims and REMAND for
further proceedings.

        MANION, Circuit Judge, concurring. The court vacates the dismissal of
Floyd’s claims and remands for further proceedings, concluding that it is possible to
hypothesize a set of facts that would show deliberate indifference. The court,
however, does not explain what additional facts could establish deliberate
indifference and still be consistent with Floyd’s allegations. Floyd’s allegations, in
near total, indicate that, at most, Dr. Anyonwu was negligent. One alleged fact,
however, could possibly support a claim that Dr. Anyonwu was deliberately
indifferent. Floyd asserts that he (Floyd) obtained a court order mandating medical
treatment, but that the prison did not send him out for an MRI for another month.
If, in fact, Floyd obtained a state court order for an MRI and Dr. Anyonwu
unreasonably waited a month to comply, that could prove that he knew of but
disregarded the order and acted with deliberate indifference.
       The same hypothesis could apply to the various administrators Floyd sued.
The district court dismissed Floyd’s complaint against those defendants because
Floyd failed to allege that they caused or participated in the alleged constitutional
deprivation. To be sure, “[a] non-medical prison official, . . . cannot be held
deliberately indifferent simply because he failed to respond directly to the medical
complaints of a prisoner who was already being treated by the prison doctor.”
Johnson v. Doughty, 433 F.3d 1001, 1012 (7th Cir. 2006). However, if Floyd
obtained a court order requiring the prison to arrange an MRI, the administrators’
failure to comply could tie them to the alleged constitutional deprivation. Floyd has
a long way to go, but at this very early stage of the proceeding, I concur with the
court’s remand order.